Citation Nr: 0031481	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
medial meniscectomy, left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral mixed hearing loss, residual of myringotomy, left 
ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  He has been represented throughout his appeal by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1998, by the Newark, New Jersey, Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased ratings for his service-connected left knee 
disorder and bilateral hearing loss, residual of myringotomy 
of the left ear.  Additional medical records were received in 
November 1998.  The notice of disagreement with this 
determination was received in December 1998.  A rating action 
in January 1999 confirmed the denial of an increased rating 
for the left knee disorder.  A statement of the case was 
issued in February 1999.  The veteran's substantive appeal 
was received in April 1999.  A supplemental statement of the 
case (SSOC) was issued in May 1999.  The veteran appeared and 
offered testimony at a hearing before a Hearing Officer at 
the RO in June 1999.  A transcript of the hearing is of 
record.  An SSOC was issued in September 1999.  

On July 24, 2000, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting in Travel Board status at Newark, New Jersey.  A 
transcript of the hearing is of record.  The appeal was 
received at the Board later in July 2000.  

By a rating action in January 1999, the RO denied the 
veteran's claims for service connection for a right knee 
disorder, a cervical spine disorder, and post-traumatic 
stress disorder (PTSD); notice of this rating action, and of 
his appellate rights related thereto, was furnished to the 
veteran and his representative by letter dated February 5, 
1999.  At a personal hearing before the undersigned Member of 
the Board in July 2000, the veteran's representative 
expressed dissatisfaction with the RO's denial of these 
claims.  However, as neither claim is currently developed nor 
certified for appellate review, that is, the RO has not 
formally responded to what appears to be either an untimely 
filed notice of disagreement to the January 1999 rating 
decision via hearing testimony, or, in the alternative, a 
request to re-file for such benefits, the Board will not 
address these claims at this time.  Accordingly, this matter 
is referred to the RO for appropriate action.  The Board 
takes this opportunity to note that it may only exercise 
jurisdiction over an issue after a veteran has filed both a 
timely notice of disagreement as to a rating decision denying 
the benefit sought, and, thereafter, a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 
Vet.App. 554 (1993).  


REMAND

The veteran essentially contends that his service-connected 
left knee disorder and bilateral hearing loss are more 
disabling than reflected by the ratings currently assigned.  
The veteran maintains that he currently has instability in 
the left knee, and states that the knee occasionally pops 
out.  The veteran also points out that he was recently issued 
hearing aids for both ears.  

At the time of his personal hearing in July 2000, the 
veteran's representative noted that the most recent VA 
compensation examination had revealed limitation of motion, 
pain and clicking in the left knee; it was also noted that 
the veteran has arthritis as well as internal derangement in 
the left knee.  The veteran reported difficulty standing or 
sitting for any prolonged periods; he stated that he those 
activities would cause him to develop burning in the left 
knee.  He also reported that he had constant pain and 
swelling in the left knee, as well as problems walking up and 
down stairs.

In addition, the veteran testified that he developed ear 
infections approximately two to three times a year.  He 
indicated that he had hearing loss in both ears, and he was 
currently using hearing aids; however, he stated that he had 
difficulty using the hearing aids when he had ear infections.  
The veteran also reported that he had been prescribed 
eardrops that he used on a daily basis.  The veteran 
indicated that he also had problems with ringing in his ears, 
and he noted that his ear infections were occasionally 
accompanied by fevers.  

The veteran indicated that he had received and continued to 
receive treatment on a regular basis at the VA medical 
facility on 23rd street in New York, New York.  In fact, the 
veteran related that he had a doctor's appointment the week 
of the hearing, and he was scheduled to undergo X-ray study 
of the left knee, in order to determine whether additional 
surgery was required and whether he required the use of a 
knee brace.  The veteran also reported that he was scheduled 
to undergo a VA audiometric examination in September 2000.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet.App. 462 (1998); see 
also Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  

It is significant to note that the veteran stated, during his 
formal hearing held in July 2000, when asked when he had last 
been afforded a VA examination, "I think in May 2000, at the 
East Orange VA Medical Center."  (Hearing transcript, at 
14).  To this, the Board notes that a review of the veteran's 
claims folder does not reveal any documentation, including a 
VA examination report dated in May 2000, having been 
associated with the claims folder.  The Court has held that 
fulfillment of VA's duty to assist includes the procurement 
and consideration of any clinical data of which the VA has 
notice, even when the appellant does not specifically request 
that such records be procured.  See Ivey v. Derwinski, 2 
Vet.App. 320, 323 (1992).  

The veteran's bilateral hearing loss has been assigned a 
noncompensable rating pursuant to Diagnostic Code 6100.  In 
this regard, the Board notes that, during the pendency of 
this appeal, the VA issued new regulations for evaluating 
diseases of the ears, effective June 10, 1999.  62 Fed. Reg. 
25,202-210 (May 11, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened, and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Since the veteran had filed his claim prior to the effective 
date of the new rating criteria, the RO must evaluate the 
veteran's claim under both the old and new criteria.  A 
determination must be made ascertaining which criteria are 
most favorable to the veteran.  Id.  The veteran also must be 
notified of both the old and new criteria, and informed that 
he is entitled to the highest rating applicable under the set 
of criteria must favorable to him.  The RO's attention is 
also directed to the Court's decision in Rhodan v. West, 12 
Vet.App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion), which held that a 
revised regulation does not allow for its retroactive 
application prior to its effective date.  Therefore, since 
the revised regulations have not been applied by the RO, a 
remand is warranted for the RO to consider the veteran's 
claim under both the old and new criteria specifically 
including consideration as to the applicability of the 
revised 38 C.F.R. § 4.86.  Also, a supplemental statement of 
the case addressing the new rating criteria is required.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 19.31 (2000).  

In addition, at his hearing before the undersigned in July 
2000, the veteran's representative argued that the veteran 
was entitled to multiple evaluations for his service-
connected left knee disability, based upon a VA General 
Counsel opinion, VAOPGCPREC 23-97.  In that opinion, it was 
determined that a service-connected knee disability could 
receive separate evaluations under diagnostic codes 
evaluating instability and limitation of motion.  The General 
Counsel found that such a dual rating would not violate the 
principles of 38 C.F.R. § 4.14, as interpreted by the Court 
in its decision in Esteban v. Brown, 6 Vet.App. 259 (1994) 
(38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes that 
evaluate different symptomatology).  A review of the claims 
file reveals that the veteran's service-connected left knee 
disorder has not been considered under the provisions of 
VAOPGCPREC 23-97.  It is noteworthy that the veteran's left 
knee is not, and has never been, rated based on instability.  
See 38 C.F.R. § 4.71a, DC 5257 (2000).  

Overall, the Board finds that, after the requested medical 
development has been completed, the RO must review the 
veteran's claim seeking an increased disability rating for 
his left knee disorder, fully explaining the reasons and 
bases for its determinations, with correct application of the 
pertinent laws and regulations.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (2000), the Board finds that further 
development is in order, prior to final appellate disposition 
of this case. 

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration (VBA) has issued Fast Letter 
00-87 (Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  We are confident that, on remand, 
the RO will satisfy the obligations imposed by the new law 
and VBA guidance.

In view of the foregoing, the Board hereby REMANDS this case 
to the RO for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers (VA 
and non-VA) who have treated the veteran for 
his service-connected left knee disorder and 
bilateral hearing loss since March 1998, 
obtain copies of all pertinent records from 
the identified sources (that are not already 
in the file), and associate them with the 
claims folder.  

2.  The RO should obtain the veteran's 
complete inpatient and outpatient treatment 
records from the New York VAMC, located on 
23rd Street and First Avenue, and any other 
known VA facility since 1998.  In particular, 
the report of any VA compensation examination 
conducted in May 2000 should be obtained.  
Once obtained, all records must be associated 
with the claims folder.  

3.  The veteran should be accorded a VA 
audiometric examination to determine the 
nature and severity of his service-connected 
bilateral hearing loss with residuals of 
myringotomy of the left ear.  Audiometric 
findings and speech recognition values for 
both ears should also be reported.  The 
claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review before the examination.  
The examiner must set forth the rationale 
underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the record.  

4.  The RO should schedule the veteran for a 
VA examination for the purpose of 
ascertaining the nature and severity of his 
service-connected left knee disorder.  The 
veteran's claims folder, to include a copy of 
this Remand should be made available to the 
examiner for review purposes prior to the 
examination.  The examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  All 
indicated tests and studies, to include X-ray 
studies, should be performed.  The veteran's 
left knee should be examined for both active 
and passive range of motion, and any 
limitation of function of the parts affected 
by limitation of motion.  The examiner should 
also be asked to note the normal ranges of 
motion of the left knee.  In addition, the 
examiner should be requested to determine 
whether the left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected disability; and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the knee is used repeatedly 
over a period of time.  The presence or 
absence of any other symptomatology, 
including instability, related to the left 
knee should also be reported and the degree 
of any such instability should be indicated.  
All findings should be reported in detail.  A 
complete rationale should be given for any 
opinions or conclusions reached.  

5.  The veteran should be informed that his 
cooperation is vitally important to a 
resolution of his claims for increased 
ratings, and that his failure to cooperate 
may have adverse consequences.  The veteran 
is hereby advised that the provisions of 38 
C.F.R. § 3.655 could require adverse action 
on his claim if he does not comply with 
reasonable requests of the RO in developing 
the claim.  

6.  Following completion of the above 
actions, the RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
examination reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes").  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should readjudicate 
the veteran's claims for increased ratings 
for his bilateral hearing loss and left knee 
disorder, in light of all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law.  In doing so, the 
RO must specifically consider the criteria in 
effect prior to June 10, 1999, as well as the 
new criteria for rating diseases of the ear 
and other sense organs that became effective 
on that date.  See Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991).  In considering 
the claim for an increased rating for the 
left knee disorder, the RO should reflect 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2000).  The RO should also consider 
whether separate disability ratings are 
warranted under separate diagnostic codes, 
based on factors such as instability and 
limitation of motion or functional impairment 
due to pain.  See VAOPGCPREC 23-97 (July 
1997).  The RO must provide adequate reasons 
and bases for its determinations and address 
all issues and concerns noted in this Remand.  

8.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary 
of the pertinent evidence, all applicable law 
and regulations, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, and reflects 
detailed reasons and bases for the decisions 
reached.  They should then be afforded the 
applicable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDEW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


